| \
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 1 of 13
LPOne to Hie

GRAN TED

UNITED STATES DISTRICT COURT Tod
DITRICT OF COLUMBIA ore

United States of America

Case: CR3- 314(RJL)
Vv.

Talib D. Watson

Petitioner reply to Government opposition to Defendant's Pro se

Motion for Home Confinement Lateral Departure Due to COVID-19

 

Pandemic

Now Returns The Petitioner, Talib D. Watson!! (Hereinafter
petitioner or" Watson), filing in propria persona, respectfully
replying in counter argument to Government's opposition to
petitioner's pro se motion for Home Confinement Lateral Departure

Due to COVID-19 Pandemic.
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 2 of 13

Government argument to petitioner's motion for Home Confinement
Lateral Departure Due to COVID-19 Pandemic the Government wants
the Honorable Court to deny the motion because the government
says petition's or defendant has not shown that he is deserving.
And second the defendant does not provide any details about where
he would serve home confinement that would assure the safety of
the community.

Petitioner: Talib D. Watson has served well over 50% of his
sentence. He has demonstrated his will to become a better man by
serving his sentence by taking advantage of the Education
classes, such as G.E.D. The Save Our Youth, Customer Service
Program, SPC Drawing Class, Spin Bike class, Core exercise,
Computer Application 1, Computer Appilcation 2, Key Boarding,
Employment Skills, DRAP, Jegal Research, Failing Forward,
Estimate Remodeling Jobs, GEDA, Beginner Drum Participant, Summer
Basketball Coach/Player, Step Instructor, RDAP After, RDAP
Mentor, Advance CDL Courses. Also Petitioner took advantage of
the Paralegal Course that was paid for by his Mother Dr. Edith G.
Watson.

Petitioner: Watson proposed confinement that would assure the
safety of the community for one he is not the same man from
seventeen and a half years ago. Secondly, he has gained education
and skills that will keep him out of trouble to assure the safety
of the community.Thirdly, there are programs in place by the
Mayor Muriel Bowser for Returning Citizens Affairs (MORA) that
helps in all fields of life.

Petitioner" Watson's place of residence with his Mother Dr. Edith

G. Watson at 144 Michigan Ave. N. E. Apt V24 Washington D.C.
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 3 of 13

20017 Phone Number or contact number 202-462-7264 with the
permission of his Mother the petitioner's or defendant can serve
the remainder of his sentence.

Petitioner: Watson Amended Motion for Home Confinement Lateral
Departure Due to COVID-19 Pandemic Reply to the Government
opposition to defendant's Pro se Motion.

Petitioner: Talib D. Watson short term goals: To finish his
sentence of paying his debt to the community where he was born
and raised. To take advantage of the education and skills he has
gain and learned. To start a non-profit organization called Save
Our Youth because we can. To take care of his Mother due to her
health not being good she is 82 years old.

Petitioner: Watson feels that he will always have to lead the
youth in the right direction so they will not take the wrong path
in life. Life is to short, with the COVID-19 pandemic. He wants

to make a difference before his life ends on gods gifted earth.

CONCLUSION

Once again Petitioner Watson, is not seeking a sentence
reduction. He is seeking a Home Confinement Lateral Departure Due
to the COVID-19 Pandemic. His percentage of full term served is
72.5, percentage of statutory term served is 83.7 Home Detention

eligibility date is 4/11/2023, and projected release is

10/11/2023.
| \
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 4 of 13

5 /31 Jao20

Uf. Wiatrict Court
333 (onititiction emu VW.

Woohinaten,L.C. 20017
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 5 of 13

(2)

Gnd OL t us, Of Noho tiene
Se ne ee nee
LAV OA OL rol olid porsen
te reciaty paring te Pood ive thse

Ogos Ab” Martad De SVEN.
Progrom. coli Hows Cre Hl

OL be LWA ft, Reelin. haces
ok thi tineatin pei Tt el
ok rk becouse Cb Tha. lear ond
Hah sec di te. ena eam be cp.
Vak Lo trop COAR ¢

rite, Thane ia me damping Hot rome
people cloawe ty 4p Ker priser y OL
a Astaty we trove te hoop CUR
| \
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 6 of 13

(3)

Teot Dhrease wre hor made omisteke
Apsoks of Voluse amd whe ORL OL
Dacnty Mrovuld trowe Tho. cppertiumnit f
Xe apt Proir Liver hock er Diack.
LA WU Ob for On it thertd Le
Cr dete Mel Ove people e
Q 2 OWA Puddg Lagn the
Hevermmaunk., & OP fer tte of their

ing te ussite werk, vote, pale,
JivK poephe. untrey arn uxtling Lo clone
pete. peeks. mreduls or CUA Youre,
PrOphe.
| I
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 7 of 13

(4 )

On. hel, omg.
Where yeu. SO lacked herd cot
His racerd Te Ava ifrk keulld cemnz
counts Liar ences ter aad DMLY
CON parirenrokKe pute

fa nein auntones, ta
“the ,

rank Het you pirvr ork Bop
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 8 of 13

| (5)
WC Codwéa4-403.04 Nation, per
Convict of, pt ory Sfgenats
st atameling omy Fie
ko ry LOL Lt

Aa CEE SIAC GMO 355300 ame
mtn Of he MoM
Egle . crcerphihimonte.
Tha Cork for Composecenete rvleose.
)

COAL NO. CR3-3/4 (RIL

Me (LAD. Weteow
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 9 of 13

 

Summary Reentry Plan - Progress Report

Dept. of Justice / Federal Bureau of Prisons
Plan is for inmate: WATSON, TALIB D 19919-0009

SEQUENCE: 00183126
Report Date: 05-27-2020

 

Date of Birth:

Facility: FTD FORT DIX FCI Custody Level: IN
Name: WATSON, TALIB D Security Level: LOW
Register No.: 19919~009 Proj. Rel Date: 10-11-2023
Quarters: F03-184L Release Method: GCT REL
Age: 52 DNA Status: RIV04896 / 03-22-2011

 

 

 

 

Offenses and Sentences Imposed

 

[Charge

33-541)(A)(1), ATTEMPTED POSSESSION WITH INTENT TO DISTRIBUTE HEROIN

18 USC 922(G)(1), UNLAWFUL POSSESSION OF A FIREARM AND AMMUNITION BY A
PERSON CONVICTED OF A CRIME PUNISHABLE BY IMPRISONMENT FOR A TERM
EXCEEDING ONE YEAR & 18 USC 844(A), SIMPLE POSSESSION OF A CONTROLLED

Terms In Effect
15 YEARS

108 MONTHS

 

Date Sentence Computation Began: 06-25-2004
Sentencing District: DIST OF COLUMBIA, SUPERIOR CRT

 

 

Days FSGT / WSGT / DGCT Days GCT or EGT/ SGT Time Served + Jail Credit - InOp Time
o/ O/ 147 797 Years’ 17 Months: 4 Days: +543. JC -0 InOp

Detainers

[Detaining Agency Remarks

NO DETAINER

Program Plans

 

 

Inmate Watson displays independent living skills commensurate with institution or community opportunities to include maintenance of a clean residence,
a responsible budget to inctude a savings account, meal preparation, appropriate personal hygiene and appearance and proper etiquette.

 

Current Work Assignments

 

(Facl Assignment Description Start
FTD REC E PM RECREATION ORDERLY EAST PM 11-24-2018
Work Assignment Summary

 

 

Inmate Watson acquires and maintains employment in order to become self-sufficient and fulfill financial obligations. He engages in purposeful activity,
develops abilities useful in the acquisition and maintenance of post-release employment and pursuit of career goals.

 

Current Education Information

 

 

 

 

|Faci Assignment Description Start |
FTD ESL HAS ENGLISH PROFICIENT 02-19-1998

FTD GED EARNED GED EARNED IN BOP 10-29-2005

Education Courses

(SubFacl Action Description Start Stop |
FIDGP C LEGAL RESEARCH | - EAST 10-02-2018 12-23-2018

FTIDGP FAILING FORWARD - EAST 10-10-2018 12-19-2018

FIDGP C SAVE OUR YOUTH CNSLR LED 08-21-2018 10-30-2018

FTD GP Cc CUSTOMER SERICE 07-06-2018 09-27-2018

HAZ SCP Cc (PG) SPC DRAWING CLASS 40-30-2017 12-18-2017

HAZSCP C SPC SPIN BIKE CLASS (2HRS) 08-29-2017 10-24-2017

RIVRDAP W CORE EXERCISE;M-H;1:00-1:50PM 05-04-2017 08-03-2017

RIVRDAP C COMPUTER APPS 1000-1150 M-F 02-08-2016 07-05-2017

RIV c CP APP AM1 8-9.50AM 09-13-2011 14-18-2011

RIV Ww CP APP AM1 8-9:50AM 02-11-2011 03-31-2011

RIV Cc KEYBD AM1 6-7.50AM 40-06-2009 04-01-2010

CUM c EMPLOYMENT SKILLS 10-04-2005 12-21-2005

 

Sentry Data as of 05-29-2020 Summary Reentry Plan - Progress Report Page 1 of 4

 

 
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 10 of 13

 

 

Summary Reentry Plan - Progress Report

Dept. of Justice / Federal Bureau of Prisons
Plan is for inmate: WATSON, TALIB D 19919-0009

SEQUENCE:
Report Date: 05-27-2020

00183126

 

 

[SubFacl Action Description Start Stop

CUM c GED/S EVE 10-27-2005 10-29-2005
CUM Ww ENGLISH GED 9:30-11:30 A.M. 05-09-2005 10-27-2005
CUM c ADVAN. COM. DRIVERS LICENSE 01-24-2005 03-31-2005
CUM Cc ESTIMATE REMODELING JOBS 01-25-2005 03-29-2005
CUM W GED/A 0930 03-10-2000 03-31-2000
CUM Ww GEDA 9:30 A.M. 11-09-1998 03-10-2000
CUM c BEGINNER DRUM PARTICIPANT 09-14-1999 10-27-1999
CUM c SUMMER B-BALL COACHES/PLAYERS 07-15-1999 07-29-1999

Education Information Summary

 

release back into the community.

 

Inmate Watson has participated in numerous educational programs, and continues to enroll in classes and programs that will ultimately assist in his

 

 

 

 

Discipline Reports
[Hearing Date Prohibited Acts |
06-06-2018 108 : POSSESSING A HAZARDOUS TOOL
115 : DESTROY/DISPOSE ITEM-SEARCH
04-22-2011 218 : DESTROYING PROP OVER $100
08-03-1999 310 : BEING ABSENT FROM ASSIGNMENT
05-25-1999 316 : BEING IN UNAUTHORIZED AREA
01-25-1999 307 : REFUSING TO OBEY AN ORDER

Discipline Summary

 

| Inmate Watson has received incident reports and he was sanctioned accordingly. He has maintained clear conduct since June 2018.

 

 

 

 

 

 

 

 

 

ARS Assignments

[Facl Assignment Reason Start Stop |
FTD GP A-DES TRANSFER RECEIVED 07-03-2018 CURRENT

HAZ SCP A-DES TRANSFER RECEIVED 07-24-2017 07-02-2018

RIV RDAP A-DES TRANSFER RECEIVED 03-10-2009 06-29-2017

RIV A-DES OTHER AUTH ABSENCE RETURN 01-27-2009 03-10-2009

RIV A-DES OTHER AUTH ABSENCE RETURN 12-09-2008 01-27-2009

RIV A-DES OTHER AUTH ABSENCE RETURN 11-13-2008 12-09-2008

RIV A-DES OTHER AUTH ABSENCE RETURN 10-27-2008 11-13-2008

RIV A-DES OTHER AUTH ABSENCE RETURN 10-07-2008 10-27-2008

RIV A-DES WRIT RETURN 05-29-2008 10-07-2008

RIV A-DES TRANSFER RECEIVED 04-26-2007 04-15-2008

CUM A-DES WRIT RETURN 05-22-2006 04-19-2007

CUM A-DES PROBATION VIOL (US OR DC CD) 11-01-2004 01-09-2006

CUM A-DES US DISTRICT COURT COMMITMENT 01-26-1998 03-29-2000

Current Care Assignments

[Assignment Description Start |
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 12-16-2004

CARE1-MH CARE1-MENTAL HEALTH 07-26-2017

Current Medical Duty Status Assignments

[Assignment Description Start |
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 05-28-2015

YES F/S CLEARED FOR FOOD SERVICE 05-28-2015

Current PTP Assignments

(Assignment Description Start |
NO ASSIGNMENTS

Current Drug Assignments

[Assignment Description Start |

 

 

Sentry Data as of 05-29-2020

Summary Reentry Plan - Progress Report

Page 2 of 4
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 11 of 13

 

 

 

 

Summary Reentry Plan - Progress Report SEQUENCE: 00183126
Dept. of Justice / Federal Bureau of Prisons Report Date: 05-27-2020
x Plan is for inmate: WATSON, TALIB D 19919-009

[Assignment Description Start |
DAP COMP RES DRUG TRMT COMP/TRANS REQD 09-04-2013
ED NONE DRUG EDUCATION NONE 11-17-2017
FOL COMP FOLLOWUP SERVICES COMPLETE 09-23-2014
INELIGIBLE 18 USC 3621 RELEASE INELIGIBLE 01-23-2013

Physical and Mental Health Summary

 

Inmate Watson maintains physical well-being through health promotion and disease prevention strategies such as a healthy lifestyle and habits, routine
medical care, regular exercise. Inmate Watson also maintains sound mental health through avoidance of substance abuse/dependence and other self-
destructive behaviors. Inmate Watson participates in appropriate medication and/or treatment as necessary to address any acute or chronic medical
conditions.

 

 

 

 

 

 

 

FRP Details

[Most Recent Payment Plan |

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 12-14-2005

Inmate Decision: AGREED $225.00 Frequency: SINGLE

Payments past 6 months: $0.00 Obligation Balance: $0.00

Financial Obligations

[No. Type Amount Balance Payable Status

1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

3 ASSMT $125.00 $0.00 IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

2 COST DC $200.00 $0.00 IMMEDIATE COMPLETEDZ

“ NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

Financial Responsibility Summary

 

At the time of sentencing, inmate Watson was ordered to pay a court felony assessment. He agreed to make payments toward these obligations through
participation in the Inmate Financial Responsibility Program. Inmate Watson does not have an outstanding balance at this time.

 

Release Planning

 

Inmate Waston is currently serving a 15 year District of Columbia Superior Court sentence, with a projected release date of October 11, 2023, via Good
Conduct Time Release.

 

General Comments

 

Inmate Waston will be considered for halfway house placement when the time is appropriate. Inmate Watson requires halfway house placement to
reestablish himself back into the community, so his release will be a successful.

 

 

 

 

Sentry Data as of 05-29-2020 Summary Reentry Plan - Progress Report Page 3 of 4
’

Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20

Page 12 of 13

 

 

Summary Reentry Plan - Progress Report

Dept. of Justice / Federal Bureau of Prisons
Plan is for inmate: WATSON, TALIB D 19919-009

SEQUENCE: 00183126
Report Date: 05-27-2020

 

Name:
Register Num:
Age:

Date of Birth:
DNA Status:

WATSON, TALIB D
19919-009

RIV04896 / 03-22-2011

DAD Wao

Inmate (WATSON, TALIB D, Register Num: 19919-009)

 

 

 

 

Chairperson

Date

ager

Sf2 ae

Date

 

Summary Reentry Plan - Progress Report

Page 4 of 4
Case 1:03-cr-00314-RJL Document 120 Filed 06/12/20 Page 13 of 13

 

 

 

Woshimajten

  

: 60 |
D.C. DO
